In re Leigh Guy Burton, applying for emergency supervisory writs. Nineteenth Judicial District Court, Parish of East Baton Rouge. No. 7-83-148. Court of Appeal, First Circuit. No. 83-KW-0944.
Writ granted in part and otherwise denied. Since the transcript of the bond reduction hearing indicates that the trial judge’s decision was based in part on evidence not in the record and assertions of persons who were not subject to cross-examination by relator, the matter will be remanded to the trial court for a full evi-dentiary hearing concerning whether and/or the extent to which relator’s bond should be reduced.